Opinion issued July 15, 2014




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                         ————————————
                               NO. 01-14-00445-CV
                         ———————————
                                 WES YOUNG,
                                   Appellant,
                                       v.
                 BRAZORIA COUNTY, TEXAS, ET AL.,
                                   Appellees



                  On Appeal from the 239th District Court
                         Brazoria County, Texas
                       Trial Court Case No. 69284


                       MEMORANDUM OPINION

     Appellant and Appellees have jointly filed a motion to dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). The parties have entered into a settlement
agreement rendering the appeal moot. Further, although appellants failed to include

a certificate of conference in their motion, more than 10 days have passed and no

party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a). No

opinion has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1).



                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown




                                        2